Citation Nr: 0303336	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  96-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of a deceased World War II 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

In December 2002, the Board referred this case to the 
Director of the VA Compensation and Pension (C&P) Service for 
a supplemental opinion as required under 38 C.F.R. § 3.311.  
The requested supplemental opinion, dated January 21, 2003, 
has been incorporated into the claims file, but the relevant 
Federal regulation requires that the RO review all of the 
relevant evidence, including the supplemental opinion by the 
C&P Director, prior to the Board's appellate review of the 
claim.  See 38 C.F.R. § 3.311(c) (2002).  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

The RO should review all of the relevant 
evidence, including the January 2003 
supplemental opinion by the C&P Service 
Director, and readjudicate the claim 
seeking service connection for the cause 
of the veteran's death.  

If the benefit sought on appeal is not granted, the appellant 
and her representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and/or argument on the remanded 
matter while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




